Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-9, 11-14, 16-25 and 27-33 are pending.

Information Disclosure Statement

2.	The Information Disclosure Statement filed 05/27/2021 is acknowledged by the Examiner. 

Response to Arguments

3.	In light of the amendment to the title, the objection to the specification is withdrawn and the new title is entered. 

Allowable Subject Matter

4.	Claims 1-9, 11-14, 16-25 and 27-33 (renumbered as claims 1-30) are allowed.

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Amended 1-9, 11-14, 16-25 and 27-33 (renumbered as claims 1-30) 
are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication…in combination with other limitations recited as specified in claim 1.

In claim 17,… wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication…in combination with other limitations recited as specified in claim 17.

In claim 33,… wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication…in combination with other limitations recited as specified in claim 33.



The second closest prior art of record is AGIWAL et al, US 2016/0278121 hereafter AGIWAL. AGIWAL [0166] discloses a dedicated discovery resource in a common dedicated discovery resource that is simultaneously occupied/shared by transmission, in the pool. AGIWAL does not explicitly disclose wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication.

The third closest prior art of record is Faurie et al, US 2016/0338094 hereafter Faurie. Faurie, FIG. 6, 604, 610, FIG. 11, [0024], [0072], [0078], [0123] discloses 

The fourth closest prior art of record is Sony Corp, WO 2015140039 hereafter ‘0039 (as cited in the IDS dated 09/05/2018). ‘0039 abstract discloses the network entity monitors the extent to which the set of radio resources reserved for D2D communications is being used. If it is determined the set of radio resources reserved for D2D communications is being under-utilized or over-utilized, the network entity may establish an updated set of radio resources to be used for D2D communications, and communicate this to the terminal devices. If the reserved resources are being under-utilized by at least a predefined amount, the amount of resources set aside for D2D communications may be reduced. If the reserved resources are being over-utilized, e.g. more than a predefined fractional utilization, the set of resources may be increased. However, ‘0039 does not explicitly disclose the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication based on the determining limitations being performed at the first D2D. In ‘0039 the determining and 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469